Title: From John Adams to United States Congress, 5 February 1798
From: Adams, John
To: United States Congress



Gentlemen of the Senate and Gentlemen of the House of Representatives.
United States 5th Feby. 1798.

I have received a letter from his Excellency Charles Pinckney Esqr. Governor of the State of South Carolina, dated the 22nd October 1797, inclosing a number of depositions of Witnesses to several captures and outrages committed within and near the limits of the United States by a French privateer, belonging to Cape Francois or Monte Christo, called the Vertitude or Fortitude and commanded by a person, of the name of Jordon or Jourdain, and particularly upon an English merchant ship, named the Oracabissa, which he first plundered and then burned with the rest of her cargo of great value, within the territory of the United States, in the harbour of Charleston, on the 17th. day of October last; copies of which letter, and deposition, and also of several other depositions relative to the same subject, received from the Collector of Charleston, are herewith communicated.
Whenever the Channels of Diplomatical communication between the United States and France shall be opened, I shall demand satisfaction for the insult and reparation for the injury.
I have transmitted these papers to Congress, not so much for the purpose of communicating an account of so daring a violation of the territory of the United States, as to shew the propriety and necessity of enabling the Executive Authority of Government to take measures for protecting the citizens of the United States and such foreigners as have a right to enjoy their peace and the protection of their laws within their limits, in that as well as some other harbours, which are equally exposed.

John Adams